EXECUTIVE OFFICER RESTRICTED STOCK UNIT AGREEMENT

PALATIN TECHNOLOGIES, INC.



        AGREEMENT made effective as of the 10th day of December, 2008 (the
“Grant Date”), between Palatin Technologies, Inc., a Delaware corporation having
its principal place of business at 4C Cedar Brook Drive, Cranbury, New Jersey
08512 (the “Company”), and ________________________ (the “Participant”).
 
        WHEREAS, the Company has adopted the 2005 Stock Plan (the “Plan”) to
promote the interests of the Company by providing an incentive for employees,
directors and consultants of the Company or its Affiliates;
 
        WHEREAS, pursuant to the provisions of the Plan, the Company desires to
grant to the Participant restricted stock units (“RSUs”) related to the
Company’s common stock, $.01 par value per share (“Common Stock”), in accordance
with the provisions of the Plan, all on the terms and conditions hereinafter set
forth;
 
        WHEREAS, the Company and the Participant understand and agree that any
terms used and not defined herein have the meanings ascribed to such terms in
the Plan.
 
        NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 
        1. Grant of Award. The Company hereby grants to the Participant an
aggregate of 250,000 RSUs (the “Award”) which represents a contingent
entitlement of the Participant to receive shares of Common Stock, on the terms
and conditions and subject to all the limitations set forth herein and in the
Plan, which is incorporated herein by reference. The Participant acknowledges
receipt of a copy of the Plan.
 
        2. Vesting of Award. Subject to the terms and conditions set forth in
this Agreement and the Plan, the Award granted hereby shall vest on the earliest
of: (a) December 31, 2009, provided that the Participant remains continuously
employed by the Company through December 30, 2009; (b) the Date of Termination
of the Participant’s employment with the Company, except (i) in the case of
termination for Cause or (ii) at the election of the Participant; and (c) a
Change in Control (as the terms “Date of Termination”, “Change in Control” and
“Cause” and the concept of termination at the election of the Participant are
defined in the Employment Agreement between the Participant and the Company and
effective as of June 5, 2007).



On the vesting date, the Participant shall be entitled to receive the number of
shares of Common Stock equal to the Award. Such shares of Common Stock shall
thereafter be delivered by the Company to the Participant in accordance with
this Agreement and the Plan and as required to comply with Section 409A of the
Code. Notwithstanding the foregoing, if the Participant is as of the vesting
date a “specified

1

--------------------------------------------------------------------------------

 

employee” (as defined under Section 409A of the Code) then such payment of
shares of Common Stock, if required by Section 409A of the Code, will be made
six months after the date of such Separation from Service (as defined in Section
409A of the Code).



Except as otherwise set forth in this Agreement, if the Participant is
terminated for Cause or voluntarily terminates employment at the election of the
Participant (all as defined in the Employment Agreement between the Participant
and the Company and effective as of June 5, 2007) prior to December 31, 2009,
all unvested RSUs shall immediately be forfeited.



3. Prohibitions on Transfer and Sale. This Award (including any additional RSUs
received by the Participant as a result of stock dividends, stock splits or any
other similar transaction affecting the Company's securities without receipt of
consideration) shall not be transferable by the Participant otherwise than by
will or by the laws of descent and distribution or pursuant to a qualified
domestic relations order as defined by the Code or Title I of the Employee
Retirement Income Security Act or the rules thereunder. Except as provided in
the previous sentence, the shares of Common Stock to be issued pursuant to this
Agreement shall be issued, during the Participant's lifetime, only to the
Participant (or, in the event of legal incapacity or incompetence, to the
Participant's guardian or representative). This Award shall not be assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and shall not be subject to execution, attachment or similar process. Any
attempted transfer, assignment, pledge, hypothecation or other disposition of
this Award or of any rights granted hereunder contrary to the provisions of this
Section 3, or the levy of any attachment or similar process upon this Award
shall be null and void.



     4.     Adjustments. The Plan contains provisions covering the treatment of
RSUs and shares of Common Stock in a number of contingencies such as stock
splits and mergers. Provisions in the Plan for adjustment with respect to this
Award and the related provisions with respect to successors to the business of
the Company are hereby made applicable hereunder and are incorporated herein by
reference.
 

5.     Securities Law Compliance. The Participant specifically acknowledges and
agrees that any sales of shares of Common Stock sold shall be made in accordance
with the requirements of the Securities Act of 1933, as amended (the “Securities
Act”).



6.     Rights as a Stockholder. The Participant shall have no right as a
stockholder, including voting and dividend rights, with respect to the RSUs
subject to this Agreement.



7.     Tax Liability of the Participant and Payment of Taxes.



The Participant acknowledges and agrees that any income or other taxes due from
the Participant with respect to this Award or the shares of Common Stock to be
issued pursuant to this Agreement or otherwise sold shall be the Participant’s
responsibility. Without limiting the foregoing, the Participant agrees that the
Participant will owe taxes

2

--------------------------------------------------------------------------------

 

as of the vesting of the Award and that the Company shall be entitled to
immediate payment from the Participant of the amount of any tax required to be
withheld by the Company.



Prior to any event in connection with the Award (e.g., vesting) that the Company
determines may result in any domestic or foreign tax withholding obligation,
whether national, federal, state or local, including any social tax obligation
(the “Tax Withholding Obligation”), the Participant must arrange for the
satisfaction of the minimum amount of such Tax Withholding Obligation in a
manner acceptable to the Company:

     
     (i) Unless the Participant chooses to satisfy the Tax Withholding
Obligation by some other means in accordance with clauses (ii) or (iii) below,
the Participant’s acceptance of this Award constitutes the Participant’s
instruction and authorization to the Company to authorize a registered broker
(the "Broker") deemed acceptable to the Company for such purpose to sell on such
vesting date such number of shares of Common Stock otherwise deliverable to the
Participant on vesting of the Award as the Company instructs the Broker to sell
solely to satisfy the Company's tax withholding obligation, after deduction of
the Broker's commission, and the Broker shall remit to the Company the cash
necessary in order for the Company to satisfy its withholding obligation. To the
extent the proceeds of such sale exceed the Company’s tax withholding obligation
the Company agrees to pay such excess cash to the Participant through payroll as
soon as practicable. In addition, if such sale is not sufficient to pay the
Company’s tax withholding obligation the Participant agrees to pay to the
Company as soon as practicable, including through additional payroll
withholding, the amount of any tax withholding obligation that is not satisfied
by the sale of shares of Common Stock. The Participant agrees to hold the
Company and the Broker harmless from all costs, damages or expenses relating to
any such sale. The Participant acknowledges that the Company and the Broker are
under no obligation to arrange for such sale at any particular price. The
Company shall not deliver any shares of Common Stock to the Participant until
all tax withholdings have been made. In connection with such sale of shares of
Common Stock, the Participant shall execute any such documents requested by
Broker in order to effectuate the sale of the shares of Common Stock and payment
of the withholding obligation to the Company. The Participant acknowledges that
this Section 9 is intended to comply with Section 10b5-1(c)(1(i)(B) under the
Exchange Act.
     
     (ii) At any time not less than five (5) business days before any Tax
Withholding Obligation arises, the Participant may elect to satisfy a Tax
Withholding Obligation by delivering to the Company an amount that the Company
determines is sufficient to satisfy the Tax Withholding Obligation by (a) wire
transfer to such account as the Company may direct, (b) delivery of a certified
check payable to the Company, c/o Director, Human Resources & Administration,
4-C Cedar Brook Drive, Cranbury, NJ 08512, or such other address as the Company
may from time to time direct, or


     (iii) such other means as the Company may establish or permit.



3

--------------------------------------------------------------------------------

    8.     Participant Acknowledgements and Authorizations.



The Participant acknowledges the following:



     (a)     The Company is not by the Plan, this Agreement or the Award
obligated to continue the Participant as an employee of the Company.



     (b)     The Plan is discretionary in nature and may be suspended or
terminated by the Company at any time.



     (c)     The grant of this Award is considered an extraordinary one-time
benefit and does not create a contractual or other right to receive any other
award under the Plan, benefits in lieu of awards or any other benefits in the
future.



     (d)      The Plan is a voluntary program of the Company and future awards,
if any, will be at the sole discretion of the Company, including, but not
limited to, the timing of any grant, the amount of the award, vesting provisions
and the purchase price.



     (e)     The value of this Award is an extraordinary item of compensation
outside of the scope of any employment. As such the Award is not part of normal
or expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments. The future value of the shares of
Common Stock is unknown and cannot be predicted with certainty.



          (f)     The Participant agrees to provide the Company (and any agent
administering the Plan or providing recordkeeping services) with such
information and data as it shall request in order to facilitate the grant of the
Award and the administration of the Plan, and the Participant waives any data
privacy rights he or she may have with respect to such information or the
sharing of such information.
 
          (g)     The Company currently has an effective registration statement
on file with the Securities and Exchange Commission with respect to the shares
of Common Stock subject to the Award. The Company intends to maintain this
registration but has no obligation to do so. If the registration ceases to be
effective, the Participant will not be able to transfer or sell shares of Common
Stock issued to the Participant pursuant to the Award unless exemptions from
registration under applicable securities laws are available. Such exemptions
from registration are very limited and might be unavailable. The Participant
agrees that any resale by Participant of the shares of Common Stock issued
pursuant to the Award shall comply in all respects with the requirements of all
applicable securities laws, rules and regulations (including, without
limitation, the provisions of the Securities Act, the Exchange Act and the
respective rules and regulations promulgated thereunder) and any other law, rule
or regulation applicable thereto, as such laws, rules, and regulations may be
amended from time to time. The Company shall not be obligated

4

--------------------------------------------------------------------------------

 

 

to either issue the Common Stock or permit the resale of any shares of Common
Stock if such issuance or resale would violate any such requirements.
 

9.     Notices. Any notices required or permitted by the terms of this Agreement
or the Plan shall be given by personal delivery, recognized courier service, or
registered or certified mail, return receipt requested, addressed as follows:



     If to the Company, to:
                    Director, Human Resources & Administration
                    Palatin Technologies, Inc.
                    4-C Cedar Brook Drive
                    Cranbury, NJ 08512



     If to the Participant, by personal delivery to the Participant at the
Company if the Participant is then employed by the Company, and otherwise to the
last known address of the Participant as shown in the employment records of the
Participant with the Company; or to such other address or addresses of which
notice in the same manner has previously been given. Any such notice shall be
deemed to have been given on the earliest of receipt, one business day following
delivery by the sender to a recognized courier service, or three business days
following mailing by registered or certified mail.
 

10.     Benefit of Agreement. Subject to the provisions of the Plan and the
provisions of this Agreement, the Award shall be for the benefit of and shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties hereto.



11.     Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
conflict of law principles thereof. For the purpose of litigating any dispute
that arises under this Agreement, whether at law or in equity, the parties
hereby consent to exclusive jurisdiction in the State of New Jersey and agree
that such litigation shall be conducted in the state courts of New Jersey or the
federal courts of the United States for the District of New Jersey.



12.     Severability. If any provision of this Agreement is held to be invalid
or unenforceable by a court of competent jurisdiction, then such provision or
provisions shall be modified to the extent necessary to make such provision
valid and enforceable, and to the extent that this is impossible, then such
provision shall be deemed to be excised from this Agreement, and the validity,
legality and enforceability of the rest of this Agreement shall not be affected
thereby.



13.     Entire Agreement. This Agreement, together with the Plan, and to the
extent incorporated by reference, the Employment Agreement, constitutes the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or

5

--------------------------------------------------------------------------------

 

restrict the express terms and provisions of this Agreement provided, however,
in any event, this Agreement shall be subject to and governed by the Plan.



14.     Modifications and Amendments; Waivers and Consents. The terms and
provisions of this Agreement may be modified or amended as provided in the Plan.
Except as provided in the Plan, the terms and provisions of this Agreement may
be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.



       

 

PALATIN TECHNOLOGIES, INC.
 
 

 

 

By:

 

 

 

 

John K.A. Prendergast
Chairman, Board of Directors

 

 

 

 

 

 

Participant:
 


 

 

 

 

 

Print Name:

 



6